DENY; and Opinion Filed July 17, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00872-CV

 IN RE FRESHPOINT DALLAS, INC. AND ARTURO CORONEL-NEGRETE, Relator

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-12600

                            MEMORANDUM OPINION
              Before Chief Justice Wright, Justice FitzGerald, and Justice Francis
                                 Opinion by Justice FitzGerald
       Relators filed this petition for writ of mandamus contending that the trial court abused its

discretion by ordering that a videographer must be present during the independent medical

examination of the real party in interest. Mandamus is an extraordinary remedy that is available

only in limited circumstances. CSR Ltd. v. Link, 925 S.W.2d 591, 596 (Tex. 1996) (orig.

proceeding) (citing Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding)).

Mandamus is appropriate “only to correct a clear abuse of discretion or the violation of a duty

imposed by law when there is no other adequate remedy by law.” Id. To obtain mandamus

relief, a relator must show both that the trial court has clearly abused its discretion and that

relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36

(Tex. 2004); Walker, 827 S.W.2d at 839.

       Relators have not established that the trial court has clearly abused its discretion in

ordering that a videographer must be present during the independent medical examination of the
real party in interest. Accordingly, relators have failed to establish that they are entitled to relief.

TEX. R. APP. P. 52.8(a). We DENY the petition for writ of mandamus.




                                                        /Kerry P. FitzGerald/
                                                        KERRY P. FITZGERALD
                                                        JUSTICE

140872F.P05




                                                  –2–